Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 - 8, and  11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over combined  teaching  of  US20100175589, US4190454 and  WO2013093344 (US 20140343194 is  cited),  further  in  view  of  WO2013041259 (US20140363239 is  cited).
Regarding  claims  1-9  and  11 - 17, US20100175589 discloses a Dual-component system for  anchoring  an  rod([0081]) comprising a Part A based on retarded aqueous-phase aluminous cement and a Part B in aqueous-phase for initiating the curing process. Part A includes aluminous cement, boric acid or a salt thereof, at least one superplasticizer and water. Part B includes an initiator comprising lithium salts and comprises a mixture of lithium hydroxide and at least one other water-soluble lithium salt, preferably a lithium sulphate or carbonate and water([0018-0022]). Part A and B comprise fillers. Parts A and B are in paste form ([0024]). An initial-set time shorter than 5 minutes after mixing of the two parts ([0025]). The mineral fillers may be chosen for example among silica smoke, blast furnace slag, fly ashes, limestone fillers, sand, crushed stones, gravels and/or pebbles. The fillers of part A have a maximum diameter of particle smaller than 5 micron and at least 80 wt % of the filler particles of part B have a minimal diameter of particle equal to or greater than 100 micron([0058-0059]; [0081].

However, US419045  discloses that the composition comprising gluconic acid, citric acid, and an alkali carbonate  can control the handling time  within a sufficiently wide range (col. 1,  line  50 - col. 2,  line 10).
Thus,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the citric  acid   to  the  Part B system, motivated  by  the  fact that  US4190454 discloses that the composition comprising gluconic acid, citric acid, and an alkali carbonate  can control the handling time  within a sufficiently wide range (col. 1,  line  50 - col. 2,  line 10).  Furthermore, by using  the   composition  desired  initial  setting  time  can  be  obtained.
But  it  is  silent  about using phosphoric acid as  applicant set  forth  in the  component  A.
 However, US 20140343194 discloses  that phosphorus-containing compounds selected from metaphosphoric acid, phosphorous acid, phosphoric acid, phosphonic acid and any compound could very efficiently replace boric acid for stabilizing aqueous suspensions comprising aluminous cements. These compounds enable to obtain a good level of stabilization at room temperature, to significantly improve stabilization of aqueous suspensions at high temperature([0019-0020]). 
But  it  is  silent  about  an anchor rod  with the  claimed feature  is  used  as the  anchoring  member. 
Thus,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the phosphoric  acid   to  the  
But  it  is  silent  about  an anchor rod  with the claimed feature.
US20140363239 discloses an anchor rod for two-component mortar system( figure1). The anchor rod includes an attachment region and an anchoring region which is insertable into a borehole and which has a profiled section. The profiled section interacts with a curable organic and/or inorganic mortar compound filled into the borehole. An anchor rod is to be provided that makes a more uniform introduction of a load in the anchoring base possible so that a fastening close to the edge is also possible in cracked concrete and in uncleaned boreholes, and with which high load ratings can be achieved these being in a range above those of the prior art or at least in a comparable range([0007]). The surface of the coarse screw thread can be bright -nickel-plated and/or chromium-plated or be coated with other release agents and/or lubricants, such as a wax-like, synthetic polymer, polytetrafluoroethylene, silicone polymer and the like, for instance. Alternatively, it is also possible to electrochemically polish the surface, for example by means of electro –polishing([0023]). To ensure the flow of mortar from the base of the borehole to the opening of the borehole and to avoid air inclusions when placing the anchor rod, the conically shaped expansion sections should be provided, especially in the case of a small annular gap, with means for the passage of the organic and/or inorganic mortar compound such as flow channels, for instance. The flow channels of the conically shaped expansion sections are preferably disposed offset from one another, wherein especially preferably the flow channels are 
Thus,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the  anchor  rod  with  the  above  mortar  system, motivated  by  the  fact that  US20140363239 discloses  that  such anchor rod is to be provided that makes a more uniform introduction of a load in the anchoring base possible so that a fastening close to the edge is also possible in cracked concrete and in uncleaned boreholes, and with which high load ratings can be achieved these being in a range above those of the prior art or at least in a comparable range([0007]).

Allowable Subject Matter
Claim 10 is allowed.

Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive. 
The  applicant  argues  that US20100175589 requires an initial set-time of shorter than 5 minutes in order to achieve their object of securing anchors in the rock of a roof. In contrast, the claimed invention is directed a fastening system using a two-component mortar system having an initial set time of at least 10 min. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731